Case 2:17-cv-11364-RHC-EAS ECF No. 122 filed 09/29/20                                        PageID.1139   Page 1 of 1




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


 VERLINA BREWER,

             Plaintiff,

 v.                                                                                   Case No. 17-11364

 DETROIT PUBLIC SCHOOLS COMMUNITY
 DISTRICT,

      Defendant.
 ____________________________________________/

                                                                    JUDGMENT

             Pursuant to the court’s Opinion and Order dated September 29, 2020,

             IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

 Defendant Detroit Public Schools Community District and against Plaintiff Verlina

 Brewer. Dated at Port Huron, Michigan this 29th day of September, 2020.

                                                                         DAVID J. WEAVER
                                                                         CLERK OF THE COURT

                                                                         BY: s/Lisa Wagner

 Dated: September 29, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, September 29, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner_______________________________/
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\17-11364.BREWER.judgment.AAB.docx
